DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 19, it is not understood as what is being referred to as “a guiding surface and a card position, and the shape of the card position is an acute angle” as the “SUBSTITUTE SPECIFICATION-NONREDLINE filed on 08/23/2019 does not disclose or suggest the claimed limitations and thus renders the claim as indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al. [PG. Pub. No.: US 2016/0282798 A1].
With regards to claim 16, Matsuoka discloses a drive head (20, a transmission unit, Fig. 1, ¶0075) mountable to a gear (60, a gear member, Fig. 1, ¶0075), wherein the drive head includes: a shaft portion (32, main body, Fig. 2A, ¶0091), a claw (each engagement block 82 has a bottom member 829 and an engagement claw 820, Figs. 5A-5D, ¶0080) and a first elastic member (50, elastic member, Figs. 2A & 2B, ¶0075) the claw (820) being sleeved on the shaft portion (20 (420) includes 820 claw is being sleeved via 30 (430), sleeve, Fig. 2A, ¶0091), the claw being a telescopic movement along the shaft portion (20 (420), including 820 is being capable of moving along 32 via 50 when a force is applied to 820 in the D1 direction and opposite thereof via the 324, guiding grooves, ¶0093).
With regards to claim 17, Matsuoka discloses wherein said shaft portion includes a forming portion (438, retention member, Figs. 24C, ¶0113), a body (438A & 438B, axial baffles, Fig. 24C, ¶0114) and a first portion (438C, connecting piece, Fig. 24C, ¶0014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. [PG. Pub. No.: US 2016/0282798 A1] in view of Wen et al. [PG. Pub. No.: US 2018/0107154 A1].
With regards to claim 22, Matsuoka discloses the drive assembly detachably mountable to a process cartridge (user can mount the above process cartridge to the main assembly of an electrophotographic image forming apparatus in a detachable way 0004), the drive assembly including a drive head according to claim 16 mounted on a gear (20, a transmission unit, Fig. 1, ¶0075),however is silent on the process cartridge including a cover, the drive assembly also includes an urging device that abuts the jaws, the urging device forcing the jaws to telescopically move along the shaft portion.
Wen teaches of a process cartridge (C, process cartridge, Fig. 1, ¶0047), including a cover (13, protecting cover, Fig. 1, 0049), the drive assembly (4, drive output member, Fig. 1, ¶0048) also includes an urging device (3, actuating rod, Figs. 3 & 3A) that abuts the jaws (Fig. 9B), the urging device forcing the jaws to telescopically move along the shaft portion (21, drive receiving members lifted and lowered by 53, thrust surface,  Figs. 7B-7C & 9B, ¶0141-0145).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Matsuoka with the urging device to telescopically move the jaws of the driving device to engage and disengage based upon Wen teachings. When modifying Matsuoka one would have readily concluded to provide the drive unit further comprises a drive transmission device and an actuating rod coupled to the drive transmission device. The support includes a notch allowing the actuating rod to pass through. When the actuating rod receives an applied force, the actuating rod swings in a plane defined by a longitudinal direction and a horizontal direction (¶0009)
With regards to claim 23,  Wen teaches wherein said urging means (3, actuating rod, Figs. 3 & 3A) comprises a push rod (30, a middle rod, Fig. 3, ¶0066) and a second 
With regards to claim 25. Wen teaches of C, the process cartridge, characterized in that the process cartridge comprises the drive assembly (a process cartridge includes a drive unit, ¶0009).
    
Allowable Subject Matter
Claims 18, 20, 21, 24, & 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 18, the prior art does not disclose or suggest the claimed “support portion is connected to the first elastic member, the support portion and the connecting portion are provided with a through hole, and the shaft portion includes a body and a tab disposed at one end of the body, the number of the tabs is two, and the two tabs are connected by a connecting block, and a recess is further disposed in the vicinity of the connecting portion of the connecting portion and the protruding portion, the recess is configured to receive the connection, the through hole may be sleeved on the body” in combination with all the remaining claimed elements as set forth in claim 18.
With regards to claim 20, the prior art does not disclose or suggest the claimed “raised portion being connected by a ring, the shaft portion including a body and a protrusion disposed at one end of the body, the protrusion being engageable with the 
With regards to claim 24, the prior art does not disclose or suggest the claimed “distance from the urging end to the fulcrum is L1, the receiving the distance from the end of the force end to the fulcrum is L2, L1/L2 > 2” in combination with all the remaining claimed elements as set forth in claim 24.
With regards to claim 26, the prior art does not disclose or suggest the claimed “an intermediate gear, a developing roller gear and a powder feeding roller gear, wherein the intermediate gear respectively engaging with the developing roller gear and the powder roller gear, characterized in that the process cartridge further includes a driving head according to claim 16 connected to the intermediate gear” in combination with all the remaining claimed elements as set forth in claim 26. With regards to claims 27-30 are depended therefrom claim 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852